Citation Nr: 9901432	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-34 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from November 1988 to 
October 1991.  He served on active duty for training 
periodically thereafter with the National Guard including 
from May 2, 1993, to May 16, 1993.

This matter comes before the Board of Veterans Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied service connection for a 
bilateral knee disorder.


FINDINGS OF FACT

1.  There were no injuries to either knee on active duty 
between November 1988 to October 1991.

2.  In May 1993, while on active duty for training, the 
veteran reported that, while pushing a pallet, his left knee 
gave way and he fell back into the pallet injuring his back; 
it was determined that back spasm of L-5 was incurred in line 
of duty.

3.  In April 1994, the veteran was seen with complaints of 
bilateral knee pain and stiffness for one year.  An x-ray of 
the left knee was negative.  An x-ray of the right knee 
revealed a small bony fragment located on the superlateral 
aspect of the right patella.  Otherwise the right knee was 
within normal limits.

4.  April 1997 x-rays of the knees were normal; a May 1997 VA 
examiner diagnosed bilateral knee strain.

5.  March 1998 x-rays of the knees showed a bipartite patella 
on the right; there were no joint abnormalities on the right 
and no abnormalities on the left; there was some crepitance 
on examination in March 1998.

6.  No medical evidence has been presented or secured to 
render plausible a claim that current knee disabilities, if 
any, including current findings of bilateral knee strain, 
some crepitance of the knees, and x-ray findings of a small 
bony fragment located on the superlateral aspect of the right 
patella and of a bipartite right patella, are the result of 
an injury or disease of the knees incurred on active duty or 
on active duty for training, including the left knee giving 
way in May 1993 and complaints of pain and stiffness in April 
1994.


CONCLUSION OF LAW

The claim for service connection for a bilateral knee 
disorder is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated in line of duty in the active 
military, naval, or air service . . . .  38 U.S.C.A. 
§§ 1110, 1131 (West 1991) (emphasis added).  The term 
active military, naval, or air service includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
1991).  A person who serves on active duty for training does 
not attain the status of veteran for VA purposes unless 
he is disabled from a disease or injury while on active duty 
for training.  38 U.S.C.A. § 101(24) (West 1991); Paulson v. 
Brown, 7 Vet.App. 466, 470 (1995).  In this case, the veteran 
is service-connected for a lumbar strain and peptic ulcer 
disease with a hiatal hernia and reflux.

There were no injuries to either knee on active duty between 
November 1988 to October 1991.  On May 12, 1993, an emergency 
room report shows that the veteran reported there with the 
chief complaint of back pain for three days.  He reported a 
three-day history of low back pain starting after pulling a 
net at work.  He complained of radiation of pain to legs and 
arms and hands.  There was no weakness, no direct trauma, no 
history of trauma.  On examination, there were no relevant 
positive findings except for left paraspinal muscle spasm.  
X-rays were negative.  The diagnosis was acute lumbosacral 
paraspinal muscle spasm.  The plan included medication and a 
physical therapy consultation.

A May 12, 1993, Mishap Investigation Worksheet reflects 
that the veteran reported a back/knee injury in a mishap 
which he reported had occurred on May 10, 1993.  The 
description of the mishap was that, while pushing a pallet, 
his left knee gave way and he fell back into the pallet and 
I landed with my tail end onto the pallet.  The May 13, 
1993, physical therapy consult recorded the following 
history:

P[atien]t . . . now presents [with] back 
pain since early AM on 11 May.  Only 
trauma p[atien]t can recall is fall 
[after] knee gave out pulling pallet he 
landed on [low back] but initially had 
pain in knee only.  Pain had been 
progressively worsening until p[atien]t 
beg[an] taking [pain medications].  
P[atien]t is only comfortable in [left] 
standing [with low back] flexed or 
sitting in reclined chair. . . .

The examination, assessment, and plan all concerned treatment 
of low back pain secondary to muscle strain and ligament 
sprain combination.

A May 17, 1993, line of duty determination showed that back 
spasm of L-5 was incurred in line of duty.  There were no 
findings relevant to a knee injury.

In April 1994, the veteran was seen with complaints of 
bilateral knee pain and stiffness for one year.  An x-ray of 
the left knee was negative.  An x-ray of the right knee 
revealed a small bony fragment located on the superlateral 
aspect of the right patella.  Otherwise the right knee was 
within normal limits.

An April 1997 VA x-ray report pertaining to the knees was 
normal.  On a May 1997 VA examination report, the examiner 
noted a history reported by the veteran of having injured 
both knees at the time that he injured his back.  He reported 
a history of having been diagnosed with a strain of both 
knees and of having been told that he had a bone chip in his 
right knee.  Examination of the knees revealed circumference 
of both to be 41.0 cm.  There was no swelling and no 
tenderness.  Both knees flexed to 135 degrees and extended 
fully.  The knees were stable.  The veteran complained of 
pain on squatting.  The examiners impression was bilateral 
knee strain.

On a March 1998 VA outpatient report, an examiner noted that 
the veteran reported a history that his knees hurt, 
especially the right one.  The veteran stated that they did 
not swell up but that they were creaky and sometimes lock up.  
On examination, the knees had no effusion.  There was no 
evidence of ligamentous instability.  There was some 
crepitance.  No diagnosis was rendered.  March 1998 VA x-rays 
of the knees showed a bipartite patella on the right; there 
were no joint abnormalities on the right and no abnormalities 
on the left.

No medical evidence has been presented or secured in this 
case to render plausible a claim that recent findings of 
bilateral knee strain, some crepitance of the knees, and x-
ray findings of a small bony fragment located on the 
superlateral aspect of the right patella and of a bipartite 
right patella are the result of an injury or disease of knees 
incurred on active duty for training, including a history of 
the left knee giving way in May 1993 and complaints of pain 
and stiffness of both knees in April 1994.  In short, there 
is no nexus or link between a current disability of the 
knees, if any, and a disease or injury incurred in active 
service or on active duty for training.  Accordingly, the 
Board concludes that the claim for service connection for 
residuals of bilateral knee injuries is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for residuals of bilateral knee injuries well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for a bilateral knee disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
